Case 1:21-cv-20499-CMA Document 44 Entered on FLSD Docket 09/09/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-20499-CIV-ALTONAGA/Torres

   MIKE DONOVAN, et al.,

           Plaintiffs,

   v.

   FERNANDO RIVADENEIRA, et al.,

         Defendants.
   __________________________________________ /

                                                ORDER

         THIS CAUSE is before the Court sua sponte. On August 31, 2021, the Court entered an

  Order [ECF No. 43] dismissing Plaintiffs’ Amended Complaint [ECF No. 22] for failure to

  establish standing to seek declaratory relief and the failure to state a claim for municipal liability.

  The Court granted Plaintiffs leave to file a second amended complaint to address the identified

  pleading deficiencies on or before September 8, 2021. (See Aug. 31, 2021 Order 13). To date,

  Plaintiffs have not filed a second amended complaint, nor have they requested additional time to

  do so. Accordingly, it is

         ORDERED AND ADJUDGED that this case is DISMISSED without prejudice. The

  Clerk of Court is instructed to CLOSE this case, and any pending motions are DENIED as moot.

         DONE AND ORDERED in Miami, Florida, this 9th day of September, 2021.




                                                   CECILIA M. ALTONAGA
                                                   CHIEF UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
